Title: From George Washington to James Gildart, 26 April 1763
From: Washington, George
To: Gildart, James



Sir,
Williamsburg 26th Apl 1763

In my Letter of the 11th of Septr last you were advised of 6 hhds Tobo on board the Johnson on Acct of Master Custis which I hope before this are safe arrived, and come to a better Market than the last.

This Tobacco belongs to the young Gentleman himself, and must be carried to a new Acct raised in his own name and the Balle of £17.8.2 due from the late Collo. Custis’s Estate you will Debit me for in order to close that Acct and I shall endeavour to discharge it.
We are much pleased with the Assurances of Peace which ’tis to be hoped will be of long continuance, and that the Tobacco trade will fall into an easy and regular Channel again, to the Mutual advantage of all concerned. I am Sir Yr Most Obedt Servt

Go: Washington

